In his motion for a rehearing, appellant insists that the complaint and information are insufficient to charge the offense of an aggravated assault. We are unable to agree with his contention. Art. 1147, P. C., provides that an assault becomes aggravated when committed with premeditated design, and by the use of means calculated to inflict great bodily injury. The complaint and information charge that Edward Clegg did then and there unlawfully, in the County and State aforesaid, with premeditated design, and by the use of means calculated to inflict great bodily injury, to-wit: by the use and means of throwing beer bottles at W. T. Ferguson commit an aggravated assault upon the said W. T. Ferguson. This is sufficient to meet the requirements of the law.
He also contends that the record reflects that fundamental error was committed in procedural matters. We have examined the record but find no such error disclosed in the record.
The motion for rehearing in overruled.
Opinion approved by the Court. *Page 582